Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-19 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. patent application No. US20200193225.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of  the instant application discloses “generate candidate windows indicating object locations, and for each candidate window generate a score representing the confidence of detection, wherein generating the scores comprises: generating a latent representation for each candidate window,  updating the latent representation of each candidate window based on the latent representation of neighboring candidate windows, and generating the score for each candidate window based on its updated latent representation”; and 
claim 1 of the patent application US20200193225 discloses “generate candidate windows indicating object locations, and for each candidate window generate a score representing the confidence of detection, wherein generating the scores comprises: generating a latent representation for each candidate window, updating the latent representation of each candidate window based on the latent representation of neighboring candidate windows, and generating the score for each candidate window based on its updated latent representation”.
Claim 14 of the instant application discloses “generate a latent representation for each object detection, update the latent representation of each object detection based on the latent representation of neighboring object detections, and - generate the new score for each object detection based on its updated latent representation”: and
claim 14 of the patent application US20200193225 discloses “generate a latent representation for each object detection, update the latent representation of each object detection based on the latent representation of neighboring object detections, and generate the new score for each object detection based on its updated latent representation”.
Claim 15 of the instant application discloses “generating candidate windows indicating object locations, and for each candidate window generating a score representing the confidence of detection, wherein the step of generating the scores comprises: generating a latent representation for each candidate window, updating the latent representation of each candidate window based on the latent representation of neighboring candidate windows, and generating the score for each candidate window based on its updated latent representation dated latent representation”;
claim 15 of the patent application US20200193225 discloses “generating candidate windows indicating object locations, and for each candidate window generating a score representing the confidence of detection, wherein the step of generating the scores comprises: generating a latent representation for each candidate window, updating the latent representation of each candidate window based on the latent representation of neighboring candidate windows, and generating the score for each candidate window based on its updated latent representation”.
Claim 16 of the instant application discloses “generating a latent representation for each object detection, updating the latent representation of each object detection based on the latent representation of neighboring object detections, and generating the new score for each object detection based on its updated latent representation”.
claim 16 of the patent application US20200193225 discloses “generating a latent representation for each object detection, updating the latent representation of each object detection based on the latent representation of neighboring object detections, and generating the new score for each object detection based on its updated latent representation”.
Conclusion
3.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12/08/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2665